November 15, 1978. Motion for Limited Remand is granted. The following order is made:
1. Leave is granted for appellant Windham Southeast Education Association to apply to the Windham Superior Court for a determination pursuant to Vermont Rules of Civil Procedure Rule 54(b) that the judgment order entered on July 27, 1978, is final as to Windham Southeast Education Association.
*6412. Appellants shall file an appropriate motion with the Windham Superior Court within thirty days of the date of this Order.